Rule 23 order filed                     NO. 5-05-0045
January 11, 2006;
Motion to publish granted                   IN THE
February 14, 2006.
                            APPELLATE COURT OF ILLINOIS
                             FIFTH DISTRICT
________________________________________________________________________
JOSEPHINE EVELYN PROFITT,               ) Appeal from the
Administrator of the Estate of David    ) Circuit Court of
R. Profitt, Deceased,            ) Williamson County.
                                        )
   Plaintiff-Appellant,                 )
                                        )
v.                                      ) No. 03-MR-138
                                        )
ONEBEACON INSURANCE,                    ) Honorable
                                        ) Ronald R. Eckiss,
   Defendant-Appellee.                  ) Judge, presiding.
________________________________________________________________________
       JUSTICE CHAPMAN delivered the opinion of the court:

       David Profitt (now deceased) filed a declaratory judgment action against OneBeacon

Insurance (OneBeacon) to determine the extent of coverage afforded by an automobile policy

it had issued to its insured, Phyllis Johnson, for injuries Profitt sustained in an accident with
Johnson. Profitt contended that the existence of two declarations pages permits the stacking

of policy limits. OneBeacon contended that the second declarations page was issued as a
result of a vehicle substitution and that no ambiguity exists. On cross-motions for a summary

judgment, the trial court granted OneBeacon's motion, finding that the policy had been

amended at Johnson's request and that the stacking of policy limits was not warranted.
Josephine Profitt, the administrator of the estate of David Profitt, appeals the trial court's
judgment granting OneBeacon's motion for a summary judgment. For the reasons that

follow, we affirm the trial court's judgment.
                                     I. BACKGROUND

       On November 17, 2001, Phyllis Johnson (not a party in this action) struck David

                                                1
Profitt's vehicle in a parking lot while she was backing her vehicle from a parking stall.
David Profitt 1 filed suit against Johnson for his injuries. OneBeacon insured Johnson. The
policy declarations page processed on April 3, 2001, as a part of a "renewal policy" effective

at the time of the accident, listed three covered vehiclesBa Dodge Caravan, a Ford Contour,
and a Ford TaurusBand set forth the bodily injury liability policy limits of $50,000 per person

and $100,000 per accident.
       It is undisputed that prior to the accident, Johnson had asked OneBeacon to cover a
Hyundai Elantra and to remove the Ford Taurus from the policy. Thereafter, OneBeacon

issued another declarations page, which notes that it is a "change endorsement" effective on

June 26, 2001, resulting from a vehicle substitution. The limits of liability set forth on this

declarations page are the same as those listed on the page issued with the renewal policy.

       Profitt's counsel requested a copy of Johnson's policy from OneBeacon certified to be
accurate on the day of Johnson's accident with Profitt, and both declarations pages were

included therein. The declarations pages set forth separate limits of liability for bodily injury

and property damage (split liability limits), and the policy includes the following antistacking
provision:

                 "SPLIT LIABILITY LIMITS

                 PP 03 09 04 86

                 If separate limits of liability for bodily injury liability and property damage
       liability are shown in the Declarations for this coverage, paragraph A of the Single
       Limit of Liability provision above is replaced by the following:

                 SPLIT LIMIT OF LIABILITY
                 The limit of liability shown in the Declarations for each person for Bodily

       1
           We will henceforth refer to both David Profitt and Josephine Profitt as "Profitt."


                                                2
       Injury Liability is our maximum limit of liability for all damages, including damages
       for care, loss of services[,] or death, arising out of 'bodily injury' sustained by any one

       person in any one auto accident. Subject to this limit for each person, the limit of
       liability shown in the Declarations for each accident for Bodily Injury Liability is our
       maximum limit of liability for all damages for 'bodily injury' resulting from any one

       auto accident. The limit of liability shown in the Declarations for each accident for
       Property Damage Liability is our maximum limit of liability for all damages to all
       'property damage' resulting from any one auto accident. This is the most we will pay

       regardless of the number of:

              1. 'Insureds';
              2. Claims made;

              3. Vehicles or premiums shown in the Declarations; or

              4. Vehicles involved in the auto accident."

Profitt concedes that there is no ambiguity in the above provision. Rather, she urges that an
ambiguity arises when the reader turns to find two documents entitled "Master Driver Policy

Declarations," both listing the same bodily injury liability policy limits. She claims that the

existence of two declarations makes the precise limits ambiguous and that stacking should be
permitted, affording coverage of $100,000 instead of $50,000.

       The trial court considered whether OneBeacon's issuance of two declarations pages
created the type of ambiguity presented by or discussed in cases relied upon by Profitt, e.g.,
where separate limits of liability are listed for each vehicle on the same declarations page.

The trial court agreed with OneBeacon that the type of multiple-listing-of-limits situation
involved in those cases was not involved in the present case, and it granted OneBeacon's
motion for a summary judgment. Profitt appeals and we affirm.

                                        II. ANALYSIS

                                                3
       The issue before us is whether the limits of liability for bodily injury liability coverage
provided under a single policy may be stacked where the policy contains more than one

declarations page. The construction of an insurance policy is a matter of law subject to the
de novo standard of review. Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11,
17, 823 N.E.2d 561, 564 (2005); In re Estate of Striplin, 347 Ill. App. 3d 700, 702, 807
N.E.2d 1255, 1257 (2004).
       Profitt raises two arguments on appeal. First, she argues that the trial court failed to
construe the policy as a whole because it considered the declarations pages individually.

Second, Profitt argues that the existence of two declarations pages makes the amount of

coverage ambiguous because the limits of liability are listed once on each page. Profitt does
not contend that the antistacking provision violates public policy or creates an ambiguity.

Thus, this appeal turns on whether OneBeacon's inclusion of two declarations pages in its

certified copy of the policy it issued to Johnson creates an ambiguity regarding the bodily

injury liability limits. We find that it does not.
       General contract rules apply to our interpretation of insurance policies. Therefore, our

primary objective is to identify and effectuate the intention of the parties to the insurance

contract. We will apply the policy as written unless it is ambiguous or violates public policy.
We find an ambiguity only where the policy is subject to more than one reasonable

interpretation. Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17, 823
N.E.2d 561, 564 (2005); In re Estate of Striplin, 347 Ill. App. 3d 700, 702, 807 N.E.2d 1255,
1257-58 (2004). "Although 'creative possibilities' may be suggested, only reasonable

interpretations will be considered. [Citation.] Thus, we will not strain to find an ambiguity
where none exists." Hobbs v. Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17, 823
N.E.2d 561, 564 (2005). We need only construe policy terms liberally in favor of greater

coverage where an ambiguity arises. Hobbs v. Hartford Insurance Co. of the Midwest, 214

                                                4
Ill. 2d 11, 17, 823 N.E.2d 561, 564 (2005).
       We summarily reject Profitt's argument that the trial court erroneously reviewed only

isolated parts of the policy. The trial court set forth its analysis in its docket entry granting
OneBeacon's summary judgment motion. Therein, the court expressly considered the content
of each declarations page and the circumstances under which those pages were issued and

further considered the legal effect of the cumulative declarations.              The trial court
contemplated whether an ambiguity arose from the existence of two declarations pages and
stated: "The issue then becomes whether a Bruder multiple[-]listing[-]of[-]limits situation

arises as a matter of law by OneBeacon's issuance of two separate [d]eclaration statements,

irrespective of any reason for the issuance of the second declaration statement. Based upon
the law as it exists now, the answer is no." Bruder v. Country Mutual Insurance Co., 156 Ill.
2d 179, 620 N.E.2d 355 (1993). Contrary to Profitt's contention, we find that the trial court's

docket entry clearly reflects that it reviewed the content of the declarations pages

individually and collectively.
       We also reject Profitt's second contention that the existence of two declarations pages

makes the amount of coverage ambiguous because the limits of liability are listed once on

each page. The antistacking provision in the policy directs the reader to the "Declarations"
and states that the limit of liability shown therein for each person for bodily injury liability is

the maximum limit for all damages. We find that the policy declarations are subject to only
one reasonable interpretation. The first page was issued with the renewal policy, and the
subsequently issued declarations page expressly provides that it is a change endorsement

resulting from the substitution of vehicles, which the parties agree had been requested by
Johnson. The content of the subsequently issued declarations page reflects the clear intent of
the parties to the insurance contract, i.e., to remove a Ford Taurus from coverage under the

policy and to add a Hyundai Elantra. The limits of liability are listed only one time on each

                                                5
page under a caption "Basic Policy Coverages," and they are identical. The limits of liability
are not listed separately for each vehicle covered under the policy, nor does this case involve

separately listed premiums paid for each vehicle's coverage. No reasonable person would
understand this policy to provide double bodily injury liability limits under these facts. The
circumstances presented here are not subject to the interpretation urged by Profitt, and we

will not look for an ambiguity where none exists, especially where that interpretation would
require us to completely disregard the unambiguous antistacking provision and the clear
intention of the parties.

       Profitt relies on the following cases for the proposition that an ambiguity arises where

the policy directs the reader to the declarations and multiple limits of liability are found:
Bruder v. Country Mutual Insurance Co., 156 Ill. 2d 179, 620 N.E.2d 355 (1993), Allen v.

Transamerica Insurance Co., 128 F.3d 462 (7th Cir. 1997), Pekin Insurance Co. v. Estate of

Goben, 303 Ill. App. 3d 639, 707 N.E.2d 1259 (1999), and Skidmore v. Throgmorton, 323 Ill.

App. 3d 417, 751 N.E.2d 637 (2001). The court in Bruder hypothesized that an ambiguity
would be created by a declarations page that listed separate liability limits for multiple

vehicles. Bruder v. Country Mutual Insurance Co., 156 Ill. 2d 179, 620 N.E.2d 355 (1993).

Both Allen and Pekin Insurance Co. involved limits of liability set forth on a single
declarations page for more than one vehicle. Allen v. Transamerica Insurance Co., 128 F.3d
462 (7th Cir. 1997); Pekin Insurance Co. v. Estate of Goben, 303 Ill. App. 3d 639, 707
N.E.2d 1259 (1999). This case does not involve multiple listings of liability limits on a
single declarations page, nor does Profitt claim that coverage should be stacked because more

than one vehicle is insured under the policy. Profitt's reliance on these cases is misplaced,
and we find that none of them control our decision because they do not involve the issuance
of an updated declarations page resulting from a substitution of vehicles. Based on the

foregoing, we find no error in the trial court's analysis that no "Bruder

                                              6
multiple[-]listing[-]of[-]limits situation arises as a matter of law by OneBeacon's issuance of
two separate [d]eclaration statements."

                                    III. CONCLUSION
       Accordingly, we affirm the trial court's judgment granting OneBeacon's motion for a
summary judgment and denying Profitt's motion for a summary judgment.



       Affirmed.



       SPOMER, P.J., and WELCH, J., concur.




                                              7
                                             NO. 5-05-0045
                                                IN THE

                               APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      JOSEPHINE EVELYN PROFITT,               ) Appeal from the
      Administrator of the Estate of David    ) Circuit Court of
      R. Profitt, Deceased,            ) Williamson County.
                                              )
         Plaintiff-Appellant,                 )
                                              )
      v.                                      ) No. 03-MR-138
                                              )
      ONEBEACON INSURANCE,                    ) Honorable
                                              ) Ronald R. Eckiss,
         Defendant-Appellee.                  ) Judge, presiding.
___________________________________________________________________________________

Rule 23 Order Filed:        January 11, 2006
Motion to Publish Granted:  February 14, 2006
Opinion Filed:              February 14, 2006
___________________________________________________________________________________
Justices:          Honorable Melissa A. Chapman, J.

                 Honorable Stephen L. Spomer, P.J., and
                 Honorable Thomas M. Welch, J.,
                 Concur
___________________________________________________________________________________
Attorney         Stephen W. Stone, Howerton, Dorris & Stone, 300 West Main, Marion, IL 62959
for
Appellant
___________________________________________________________________________________
Attorney         Al J. Pranaitis, Hoagland, Fitzgerald, Smith & Pranaitis, 401 Market Street, P.O.
for              Box 130, Alton, IL 62002
Appellee
___________________________________________________________________________________